Exhibit SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 2, 2009, by and among Pioneer Power Solutions, Inc., a Delaware corporation (the “Company”), and each investoridentified on the signature pages hereto (individually, an “Investor” and collectively, the “Investors”). BACKGROUND A.The Company and each Investor are executing and delivering this Agreement in reliance upon the exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the Securities Act. B.Each Investor, severally and not jointly, wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, that aggregate number of shares of the common stock, par value $0.001 per share, of the Company (the “Common Stock”), set forth on such Investor’s signature page to this Agreement (which aggregate amount for all Investors together shall collectively be referred to herein as the “Shares”). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and the Investors agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.In addition to the terms defined elsewhere in this Agreement, the following terms have the meanings indicated: “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule144 under the Securities Act. “Agreement” has the meaning set forth in the Preamble. “Best Efforts” means the efforts that a prudent person desirous of achieving a result would use in similar circumstances to ensure that such result is achieved as expeditiously as practical; provided, however, that an obligation to use Best Efforts under this Agreement does not require the Company to dispose of or make any change to its business, expend any material funds or incur any other material burden. -1- “Business Day” means any day other than Saturday, Sunday, any day which shall be a federal legal holiday in the United States or any day on which banking institutions in The State of New York are authorized or required by law or other governmental action to close. “Closing” means the closing of the purchase and sale of the Shares pursuant to Section2.1. “Closing Date” means the date and time of the Closing and shall be on such date and time as is mutually agreed to by the Company and each Investor. “Closing Price” means, for any date, the closing price per share of the Common Stock for such date (or, if not a Trading Day, the nearest preceding date that is a Trading Day) on the primary Eligible Market or exchange or quotation system on which the Common Stock is then listed or quoted. “Company” has the meaning set forth in the Preamble. “Company Counsel” means Haynes and Boone, LLP, counsel to the Company. “Common Stock” has the meaning set forth in the Preamble. “Contingent Obligation” has the meaning set forth inSection 3.1(aa). “Convertible Securities” means any stock or securities (other than Options) convertible into or exercisable or exchangeable for Common Stock. “Covering Shares” has the meaning set forth in Section 4.1(b). “Disclosure Materials” means the Super 8-K, together with this Agreement and the Schedules to this Agreement. “Effective Date” means the date that the Registration Statement is first declared effective by the SEC. “Effectiveness Period” has the meaning set forth in Section6.1(b). “Eligible Market” means any of the New York Stock Exchange, the NYSE Amex Equities, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board. “Environmental Laws” has the meaning set forth inSection 3.1(dd). “Escrow Account” has the meaning set forth inSection 2.2. “Escrow Agent” has the meaning set forth inSection 2.2. “Event” has the meaning set forth in Section6.1(d). “Event Payments” has the meaning set forth in Section6.1(d). -2- “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Excluded Events” has the meaning set forth in Section6.1(d)(iii). “Filing Date” means the date that is sixty (60) days after the Closing Date or, if such date is not a Business Day, the next date that is a Business Day. “FINRA” has the meaning set forth in Section 3.2(c). “GAAP” has the meaning set forth inSection 3.1(g). “Hazardous Materials” has the meaning set forth inSection 3.1(dd). “Indebtedness” has the meaning set forth inSection 3.1(aa). “Indemnified Party” has the meaning set forth in Section6.4(c). “Indemnifying Party” has the meaning set forth in Section6.4(c). “Insolvent” has the meaning set forth inSection 3.1(h). “Intellectual Property Rights” has the meaning set forth in Section3.1(t). “Investor” has the meaning set forth in the Preamble. “Lien” means any lien, charge, claim, security interest, encumbrance, right of first refusal or other restriction. “Losses” means any and all losses, claims, damages, liabilities, settlement costs and expenses, including, without limitation, reasonable attorneys’ fees. “Material Adverse Effect” means (i) a material adverse effect on the results of operations, assets, business, prospects or financial condition of the Company and the Subsidiaries taken as a whole on a consolidated basis or (ii)material and adverse impairment of the Company's ability to perform its obligations under this Agreement, provided, that none of the following alone shall be deemed, in and of itself, to constitute a Material Adverse Effect:(i) a change in the market price or trading volume of the Common Stock or (ii) changes in general economic conditions or changes affecting the industry in which the Company operates generally (as opposed to Company-specific changes) so long as such changes do not have a disproportionate effect on the Company and its Subsidiaries taken as a whole. “Material Permits” has the meaning set forth in Section3.1(v). “Options” means any outstanding rights, warrants or options to subscribe for or purchase Common Stock or Convertible Securities. “Person” has the meaning set forth in Section3.1(aa). -3- “Pioneer” means Pioneer Transformers Ltd., a Canadian corporation. “Proceeding” means an action, claim, suit, investigation or proceeding (including, without limitation, a partial proceeding, such as a deposition), whether commenced or threatened in writing. “Prospectus” means the prospectus included in the Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by the Registration Statement, and all other amendments and supplements to the Prospectus including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “Registrable Securities” means the Shares issued or issuable pursuant to this Agreement, together with any securities issued or issuable upon any stock split, dividend or other distribution, recapitalization or similar event with respect to the foregoing. “Registration Statement” means each registration statement required to be filed under ArticleVI, including (in each case) the Prospectus, amendments and supplements to such registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in such registration statement. “Regulation D” has the meaning set forth in the
